DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 12/8/2021 has been entered.  Claims 1, 3, 4, 8-10, 21, 24, 26 and 27 are pending in the application with claim 21 amended, claims 2, 5-7, 11-20, 22, 23, 25 cancelled, and claim 27 newly added.  The previous 35 USC 112 rejection of claims 5 and 6 are withdrawn in light of Applicant’s amendment.

Allowable Subject Matter
Claims 1, 3, 4, 8-10 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 21, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US Patent No. 6,287,290, hereinafter Perkins) in view of Goldberg et al. (US Patent Application Publication No. 2013/0096379, hereinafter Goldberg) and Swayze et al. (US Patent Application Publication No. 2015/0351776, hereinafter Swayze).

In regard to claims 21 and 27, Perkins discloses a surgical system (Fig. 4B), comprising:
an endotracheal tube (120) configured to be inserted into a patient’s airway (Fig. 4B), the endotracheal tube having a first tube defining a first lumen (Fig. 4B);
an endoscopic navigation catheter (10) defining a lumen and configured for insertion through the first lumen of the endotracheal tube for navigation of the endoscopic navigation catheter to an area of interest within the airway of the patient by extending the endoscopic navigation catheter distally from a distal end of the one of the first or second lumens through which the endoscopic navigation catheter is inserted (Fig. 4B, the catheter (10) extends through the first lumen of the endotracheal tube beyond a distal end of the first tube), the lumen defined by the endoscopic (280) to guide the endoscopic tool to the area of interest within the airway of the patient (the catheter is capable of receiving an endoscopic tool, such as tool (280)); and
a laparoscopic access port (252) in proximity to the area of interest (Fig. 8).
Perkins does not expressly the endotracheal tube having both a first tube defining a first lumen and a second tube defining a second lumen separate from the first lumen and having a length that is less than a length of the first lumen, at least one of the first or second tubes of the endotracheal tube configured to be inserted into a lung of the patient; an inflatable balloon disposed on the first tube and configured to compress against an inner wall of an airway within the patient’s lung while the first tube is disposed within the patient’s lung, wherein a distal end of the second lumen terminates within a trachea of the patient when the inflatable balloon compresses against the inner wall of the airway within the patient’s lung, the second lumen configured to receive one of a biopsy forceps, a cytology brush, an aspirating needle, an ablation catheter, or a camera.
Goldberg teaches of using an analogous endotracheal tube (300, Figs. 3A-3C) to perform thoracic procedures.  The endotracheal tube (300) comprising a first tubular member (310, first tube), second tubular member (320), and third tubular member (330, second tube).  The first tubular member (310, first tube) is longer than the second and third tubular members and comprises a bronchial balloon (350) configured to compress against the inner wall of the left or right bronchus to isolate the left or right lung.  The second and third tubular members (320, 330) are configured to be positioned (340).  The third tubular member (330, second tube) is configured to receive an optical stylet device (360), the optical stylet device (360) comprising a viewing device (361) at the distal end of an image guide (362) and also an illumination channel (363) extending therethrough (Par. 39-40).  
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the endotracheal tube (120) of Perkins with the endotracheal tube (300) of Goldberg enabling the left or right lung to be isolated to perform thoracic surgeries.  Additionally, the first tube of the endotracheal tube positioned within the left or right bronchus provides the benefit of acting as a guide for inserting surgical tools within the left or right bronchus as opposed to solely positioning the endotracheal tube within the trachea and having to maneuver surgical tools to make sure they are inserted into the left or ring lung appropriately.  
Perkins does not expressly teach a laparoscopic tool configured for insertion through the laparoscopic access port and into the airway of the patient, wherein the laparoscopic tool is configured to be navigated within the airway of the patient to the area of interest to enable a combined laparoscopic and endoscopic treatment of the area of interest using the laparoscopic tool and the endoscopic tool.
Swayze teaches an analogous assembly comprising inserting an endoscope (5010) through a natural orifice and into a bronchial tube (5002) of a patient and inserting a surgical stapler (5038) percutaneously (Par. 2) into a lung of the patient for stapling and cutting a portion of the bronchial tube during lung resection (Par. 45-46, Fig. 4).  The endoscope is positioned within the bronchial tube and configured to monitor resection of the bronchial tube by the surgical stapler.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the surgical system of Perkins to include a surgical stapler (5038) as taught by Swayze for insertion percutaneously within a body cavity to perform lung resections by stapling and cutting bronchial tubes.  Perkins teaches the surgical system is configured to be used to perform lung resections to improve lung function of patients experiencing chronic obstructive pulmonary disease.

In regard to claim 24, Perkins teaches wherein the first and second lumens are configured to receive at least one of the endoscopic navigation catheter or an endoscopic tool therethrough (the navigation catheter or endoscopic tools are capable of insertion through the central lumen of the endotracheal tube).

In regard to claim 26, Perkins teaches wherein the lumen defined by the endoscopic navigation catheter is configured to receive the endoscopic tool to guide the endoscopic tool to the area of interest while the endoscopic navigation catheter is extended distally of the distal end of the one of the first or second lumens through which the endoscopic navigation catheter is inserted and the one of the first or second lumens through which the endoscopic navigation catheter is inserted is disposed within the patient’s lung (Perkins teaches of a catheter inserted through a central lumen of endotracheal tube and endoscopic tools inserted through a lumen of the catheter)..

Response to Arguments
Applicant’s arguments with respect to claims 21, 24, 26, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.